Exhibit 99.1 NEWS RELEASE ICF Reports First Quarter 2017 Results First Quarter Highlights ● Total Revenue Increased 4.5 Percent over Last Year Led by a 9.4 Percent Increase in Commercial Revenue ● Diluted EPS was $0.52, Inclusive of $0.07 of Special Charges; Non-GAAP EPS1 was $0.69 ● Contract Awards Were $250 Million; TTM Contract Awards Were $1.4 Billion for a Book-to-Bill of 1.19 ● Operating Cash Flow Increased $20 Million Year-over-Year FOR IMMEDIATE RELEASE Investor Contacts: Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com +1.212.750.5800 David Gold, MBS Value Partners, david.gold@mbsvalue.com +1.212.750.5800 Company Information Contact: Erica Eriksdotter, erica.eriksdotter@icf.com +1.703.934.3668 FAIRFAX, Va. (May 4, 2017)— ICF (NASDAQ:ICFI), a consulting and technology services provider to government and commercial clients around the world, reported results for the first quarter ended March 31, 2017. “Revenue growth of 4.5 percent in the first quarter represented a solid start to 2017, with each of our key client categories posting positive year-over-year revenue comparisons. Commercial revenue increased 9.4 percent from last year's first quarter, and revenue from government clients in the aggregate increased 1.9 percent. ICF’s balanced business model, which gives us both the benefits of a large government backlog and the upside potential of a growing commercial client base, enables continued growth in both revenue and earnings,” said Sudhakar Kesavan, ICF’s Chairman and Chief Executive Officer. “Business activity progressed as expected in the first quarter. Contract awards totaled $250 million, over 80 percent of which represented new business wins. Proposal and award activity in the government arena increased progressively throughout the quarter, and we continued to experience strong demand for commercial energy efficiency work. At the end of the first quarter, ICF had a record business development pipeline of $4.7 billion, setting the stage for future growth. 1 Non-GAAP EPS, Service Revenue, EBITDA, and Adjusted EBITDA are non-GAAP measurements. A reconciliation of all non-GAAP measurements is set forth below. 1 “We continue to actively manage our cost structure to optimize returns. In the first quarter, we incurred special charges related to facility consolidations equivalent to $0.07 per share, net of tax, which will result in occupancy cost savings over the next several years. The effect of the special charges was partially offset by a lower first quarter tax rate. Exclusive of the net effect of these two adjustments, growth in diluted EPS outpaced revenue growth,” Mr. Kesavan noted. First Quarter 2017 Results First quarter 2017 total revenue was $296.3 million, a 4.5 percent increase from $283.6 million in the first quarter of 2016. Service revenue1 was up 3.5 percent at $219.8 million, compared to $212.4 million. Net income was $10.2 million in the first quarter of 2017, or $0.52 per diluted share; inclusive of $0.07 per share, net of tax, of special charges related to facility consolidation activities. Partially offsetting these charges was a lower effective tax rate due to tax benefits from the vesting and exercise of equity-based compensation. This compares to net income of $9.9 million, or $0.51 per diluted share in the same period of the prior year. Non-GAAP EPS1 increased 11 percent to $0.69 per share in the first quarter of 2017 compared to $0.62 in the prior year. EBITDA1 was $23.9 million, down 3.8 percent from $24.8 million in the first quarter of 2016. First quarter 2017 EBITDA margin was 8.1 percent, a 70 basis point decrease from the 8.8 percent reported in the comparable period last year. Adjusted EBITDA1, which excludes $1.7 million in special charges related to facility consolidations, was $25.6 million, representing 8.6 percent of revenue and up 3 percent year-over-year. Backlog and New Business Awards Total backlog was $2.0 billion at the end of the first quarter of 2017. Funded backlog was $1.0 billion, or approximately 50 percent of the total backlog. The total value of contracts awarded in the 2017 first quarter was $250 million, bringing the trailing twelve month book-to-bill ratio to 1.19. Government Business First Quarter 2017 Highlights ● U.S. federal government revenue increased 0.7 percent year-on-year to $138.0 million. Federal government revenue accounted for 47 percent of total revenue compared to 49 percent of total revenue in the first quarter of 2016. ● U.S. state and local government revenue increased 4.7 percent year-on-year and accounted for 11 percent of total revenue, the same percentage as in the 2016 first quarter. ● International government revenue increased 6.7 percent year-on-year and accounted for 6 percent of total revenue, the same percentage as in the 2016 first quarter. On a constant currency basis, the increase would have been 11 percent in this year’s first quarter. Key Government Contracts Awarded in the First Quarter ICF was awarded more than 70 U.S. federal government contracts and task orders and more than 250 additional contracts from state and local and international governments. The largest awards included: ● Infrastructure/Environmental Planning: A contract with a value of up to $25.6 million with the Los Angeles County Metropolitan Transit Authority to provide environmental impact services. 2 ● Program Support: A contract extension with a value of up to $10.6 million with the U.S. Department of Energy to continue our support to the Office of Electricity. ● Program Evaluation: Three contracts with a combined value of $7.2 million with the U.S. Agency for International Development to conduct various studies and evaluations including baseline surveys, end-line studies, evaluations, and thematic studies. ● Program Support: A contract with a ceiling of $6.4 million with the U.S. National Institutes of Health to provide communications services and tools to the National Institute on Alcohol Abuse and Alcoholism. Other contract wins with a value of at least $2 million included: facilitation support services to the U.S. Department of Defense Commander Navy Installations Command; engineering services for renewable projects for the U.S. Department of Energy’s Office of Energy Efficiency and Renewable Energy; and ongoing enterprise strategy and management services to the U.S. Department of State’s Bureau of Consular Affairs. Commercial Business First Quarter 2017 Highlights ● Commercial revenue was $105.5 million, 9.4 percent above the $96.5 million in last year’s first quarter.Commercial revenue accounted for 36 percent of total revenue compared to 34 percent of total revenue in the 2016 first quarter. ● Marketing services accounted for 39 percent of commercial revenue. Energy markets, which include energy efficiency programs for utilities, represented 36 percent of commercial revenue. Key Commercial Contracts Awarded in the First Quarter Commercial sales were $159.5 million in the first quarter of 2017, and ICF was awarded more than 750 commercial projects globally during the period. The largest awards were: Energy Markets: ● An $18.9 million contract with a major utility in the Eastern U.S. to continue to support residential, commercial and industrial energy efficiency programs. ● Five contracts with a combined value of $14.5 million with a major utility in the Eastern U.S. to support residential energy efficiency programs and conduct a climate vulnerability study. ● Projects with a combined value of up to $8.9 million with a large consortium of utilities in the Northeastern U.S. to provide energy efficiency support services to consortium members’ residential new home construction programs. ● A contract with a value of $5.7 million with a major utility in the Eastern U.S. to support commercial and industrial energy efficiency programs. ● A contract with a value of $5.5 million with a major utility in the Midwestern U.S. to provide energy efficiency support services to its new home construction program. ● Seven contracts with a combined value of $5.4 million with a major Midwestern U.S. utility to provide market research and support services to its residential energy efficiency programs. 3 Marketing Services: ● Ten task orders with a combined value of $5.3 million with a U.S. food company to provide public relations and communications support services for several product lines. ● More than 25 task orders with a combined value of $4.9 million with a U.S. beverage company to provide social media and other marketing services support for a number of its products. ● A contract extension with a value of $4.3 million with an international hotel chain to continue to provide analytics and marketing technology support services. Other commercial contract wins with accounts totaling at least $1 million included: environmental services for a wind project developer; program support services for a number of U.S. utilities; communications and digital solutions services for two major health insurers; merger and integration support and digital listening services for an industrial manufacturer; creative services for a global fast food company; impact assessment of a product offering for a social media company; business strategy and analytical services for a provider of industrial aviation services; public relations and marketing support for two food manufacturers; communications strategy for a financial services company; and ongoing marketing support for a floor care product manufacturer. Summary and Outlook “Our first quarter results support the assumptions underpinning our full year 2017 guidance. The federal budget agreement announced earlier this week, which maintained funding levels across the civilian agencies, lends further support to our assumptions. “Based on our current visibility, we re-affirm our expectation of revenue ranging from $1.20 to $1.24 billion, diluted earnings per share of $2.50 to $2.75 and Non GAAP EPS of $2.84 to $3.09 for full year 2017. Additionally, we continue to expect 2017 operating cash flow to be in the range of $90 million to $100 million. “ICF is well positioned for continued revenue and earnings growth due to our balanced portfolio. We have a diversified roster of U.S. federal, state and local, and international government clients. Additionally, we are recognized leaders across key commercial markets, including energy and aviation consulting, energy efficiency programs, and in marketing and communications services, which we are leveraging to build customer and stakeholder engagement across our entire client base,” Mr. Kesavan concluded. ### About ICF ICF (NASDAQ:ICFI) is a global consulting and technology services provider with more than 5,000 professionals focused on making big things possible for our clients. We are business analysts, public policy experts, technologists, researchers, digital strategists, social scientists and creatives. Since 1969, government and commercial clients have worked with ICF to overcome their toughest challenges on issues that matter profoundly to their success. Come engage with us at www.icf.com. Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future. 4 ICF International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (in thousands, except per share amounts) Three months ended March 31, 2017 2016 (Unaudited) Revenue $ 296,295 $ 283,599 Direct Costs 183,607 177,199 Operating costs and expenses: Indirect and selling expenses 88,802 81,559 Depreciation and amortization 4,519 4,019 Amortization of intangible assets 2,734 3,128 Total operating costs and expenses 96,055 88,706 Operating Income 16,633 17,694 Interest expense (1,951 ) (2,445 ) Other income 109 275 Income before income taxes 14,791 15,524 Provision for income taxes 4,614 5,633 Net income $ 10,177 $ 9,891 Earnings per Share: Basic $ 0.54 $ 0.52 Diluted $ 0.52 $ 0.51 Weighted-average Shares: Basic 18,972 18,994 Diluted 19,423 19,273 Other comprehensive income (loss): Foreign currency translation adjustments, net of tax 372 (917 ) Total other comprehensive income (loss), net of tax 372 (917 ) Comprehensive income, net of tax $ 10,549 $ 8,974 5 ICF International, Inc. and Subsidiaries Reconciliation of Non-GAAP financial measures (in thousands, except per share amounts) Three months ended March 31, 2017 2016 (Unaudited) Reconciliation of Service Revenue Revenue $ 296,295 $ 283,599 Subcontractor and Other Direct Costs(1) (76,534 ) (71,169 ) Service Revenue $ 219,761 $ 212,430 Reconciliation of EBITDA and Adjusted EBITDA Net Income $ 10,177 $ 9,891 Other (income) expense (109 ) (275 ) Interest expense 1,951 2,445 Provision for income taxes 4,614 5,633 Depreciation and amortization 7,253 7,147 EBITDA 23,886 24,841 Special charges related to facility consolidations and office closures 1,698 — Adjusted EBITDA $ 25,584 $ 24,841 Reconciliation of Non-GAAP EPS Diluted EPS $ 0.52 $ 0.51 Special charges related to facility consolidations and office closures 0.10 — Amortization of intangibles 0.14 0.16 Income tax effects(2) (0.07 ) (0.05 ) Non-GAAP EPS $ 0.69 $ 0.62 (1) Subcontractor and Other Direct Costs exclude Direct Labor and Fringe Costs. (2) Income tax effects were calculated using an effective U.S. GAAP tax rate of 31.2% and 36.3% for the first quarter of fiscal year 2017 and 2016, respectively. 6 ICF International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, 2017 December 31, 2016 (Unaudited) Current Assets: Cash and cash equivalents $ 8,207 $ 6,042 Contract receivables, net 278,795 281,365 Prepaid expenses and other 13,294 11,724 Income tax receivable 1,362 — Total current assets 301,658 299,131 Total property and equipment, net of accumulated depreciation of $78,252 and $74,076 as of March 31, 2017 and December 31, 2016, respectively 38,719 40,484 Other assets: Goodwill 683,998 683,683 Other intangible assets, net 43,408 46,129 Restricted cash 1,247 1,843 Other assets 14,883 14,301 Total Assets $ 1,083,913 $ 1,085,571 Current Liabilities: Accounts payable $ 54,129 $ 70,586 Accrued salaries and benefits 50,087 44,003 Accrued expenses and other current liabilities 45,925 52,631 Deferred revenue 27,280 29,394 Income tax payable — 106 Total current liabilities 177,421 196,720 Long-term liabilities: Long-term debt 275,843 259,389 Deferred rent 15,035 15,600 Deferred income taxes 43,843 39,114 Other 9,518 8,744 Total Liabilities 521,660 519,567 Commitments and Contingencies Stockholders’ Equity: Preferred stock, par value $.001 per share; 5,000,000 shares authorized; none issued — — Common stock, par value $.001 per share; 70,000,000 shares authorized; 21,906,617 and 21,663,432 issued; and 18,837,025 and 19,021,262 outstanding as of March 31, 2017 and December 31, 2016, respectively 22 22 Additional paid-in capital 297,077 292,427 Retained earnings 382,067 371,890 Treasury stock (107,645 ) (88,695 ) Accumulated other comprehensive loss (9,268 ) (9,640 ) Total Stockholders’ Equity 562,253 566,004 Total Liabilities and Stockholders’ Equity $ 1,083,913 $ 1,085,571 7 ICF International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Three months ended March 31, 2017 2016 (Unaudited) Cash flows from operating activities Net income $ 10,177 $ 9,891 Adjustments to reconcile net income to net cash provided by operating activities: Non-cash equity compensation 2,618 2,641 Depreciation and amortization 7,253 7,147 Other adjustments, net 5,944 1,152 Changes in operating assets and liabilities: Contract receivables, net 3,094 (19,460 ) Prepaid expenses and other assets (2,170 ) (5,812 ) Accounts payable (16,583 ) (12,441 ) Accrued salaries and benefits 6,058 5,154 Accrued expenses and other current liabilities (7,304 ) (3,848 ) Deferred revenue (2,206 ) (812 ) Income tax receivable and payable (1,475 ) 3,645 Restricted cash 603 (12 ) Other liabilities 696 (622 ) Net cash provided by (used in) operating activities 6,705 (13,377 ) Cash flows from investing activities Capital expenditures for property and equipment and capitalized software (2,571 ) (4,184 ) Payments for business acquisitions, net of cash received (91 ) — Net cash used in investing activities (2,662 ) (4,184 ) Cash flows from financing activities Advances from working capital facilities 127,179 123,279 Payments on working capital facilities (110,725 ) (96,881 ) Payments on capital expenditure obligations (1,454 ) (1,010 ) Proceeds from exercise of options 2,095 — Net payments for stockholder issuances and buybacks (19,014 ) (6,664 ) Net cash (used in) provided by financing activities (1,919 ) 18,724 Effect of exchange rate changes on cash 41 449 Increase in cash and cash equivalents 2,165 1,612 Cash and cash equivalents, beginning of period 6,042 7,747 Cash and cash equivalents, end of period $ 8,207 $ 9,359 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ 1,988 $ 1,485 Income taxes $ 1,296 $ 587 8 ICF International, Inc. and Subsidiaries Supplemental Schedule Revenue by market Three Months Ended March 31, 2017 2016 Energy, environment, and infrastructure 40 % 38 % Health, education, and social programs 42 % 44 % Safety and security 8 % 8 % Consumer and financial 10 % 10 % Total 100 % 100 % Revenue by client Three Months Ended March 31, 2017 2016 U.S. federal government 47 % 49 % U.S. state and local government 11 % 11 % International government 6 % 6 % Government 64 % 66 % Commercial 36 % 34 % Total 100 % 100 % Revenue by contract Three Months Ended March 31, 2017 2016 Time-and-materials 43 % 43 % Fixed-price 38 % 38 % Cost-based 19 % 19 % Total 100 % 100 % 9
